Jordan, Presiding Judge.
These cases were tried together in the lower court. The defendants appeal form a directed verdict and judgment, thereon for the plaintiff based on a motion for directed verdict by the plaintiff at the close of the plaintiff’s evidence, without affording the defendants any opportunity to offer evidence. "A motion for a directed verdict may be made at the close of the evidence offered by an opponent or at the close of the case.” Rule 50 (a); CPA § 50 (a) (Code Ann. § 81A-150 (a)). Under this rule the defendant, but not the plaintiff, may move for a directed verdict at the close of the evidence for the plaintiff. The trial judge had no authority to direct a verdict for the plaintiff on motion of the plaintiff at this stage of the trial.

Judgments reversed.


Quillian and Evans, JJ., concur.

Argued June 29, 1971
Decided July 9, 1971.
Bonner & Rubin, S. Richard Rubin, Virginia A. Bonner, for appellants.
Edward D. Wheeler, for appellee.